[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT           FILED
                       ________________________ U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                             JUNE 8, 2007
                              No. 06-16184
                                                           THOMAS K. KAHN
                          Non-Argument Calendar
                                                               CLERK
                        ________________________

                  D.C. Docket No. 05-01282-CV-T-26-MSS

CLARENDON NATIONAL INSURANCE COMPANY,

                                                      Plaintiff-Appellee,

                                   versus

BRAD H. MULLER, individually, and as
Trustee of the Corrine R. Muller Trust,

                                                      Defendant-Appellant.

                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                       ________________________

                               (June 8, 2007)

Before BIRCH, HULL and COX, Circuit Judges.

PER CURIAM:

     Clarendon National Insurance Company (“Clarendon”) filed a declaratory

judgment action against its insureds Domenic Massari and Massari’s law firm
(collectively, “Massari”), as well as Brad Muller, individually and as Trustee of the

Corrine R. Muller Trust. Massari was voluntarily dismissed. After all other claims

were voluntarily dismissed, Clarendon and Muller filed cross-motions for summary

judgment on the one claim remaining in the case, Clarendon’s request for a

declaration that the insurance policy issued to Massari for the policy period July 1,

2000 to July 1, 2001 (“the policy”) does not afford coverage for the defense and

indemnification of claims for attorney malpractice and related torts that had been

brought in another lawsuit by Muller against Massari. The district court granted

summary judgment to Clarendon. Muller appeals.

      We find no reversible error in the district court’s grant of summary judgment.

The parties do not dispute that Massari communicated to Clarendon, by letter dated

June 27, 2002, that Muller had made Massari aware of some concerns that Muller had

about Massari’s prior legal representation and the potential that these concerns would

result in litigation. Neither do the parties dispute that this was the one notice

provided by Massari to Clarendon prior to July 1, 2002 (the end of the extended

reporting period). The parties’ dispute centers around whether the letter provided

Clarendon with notice of a “claim” or only a “potential claim” and, if the latter,

whether coverage is afforded under the policy for “potential claims” that Massari




                                          2
made known to Clarendon after expiration of the policy period but before expiration

of the extended reporting period.

      The policy defines a claim as “a demand received by the Insured for money or

services arising out of an act or omission, including personal injury, in the rendering

of or failure to render legal services.” (R.2-42 Ex. A at 11.) The plain language of

Massari’s letter to Clarendon does not put Clarendon on notice that, as of the date of

that letter, Muller had made any present demand. (R.1-30 Ex. A.) The letter simply

informed Clarendon that, if future events did not resolve Muller’s concerns that he

and the trust would suffer damages as a result of Massari’s malpractice, Muller may

make a demand for money or services, in the form of a lawsuit. Therefore, Massari

did not provide Clarendon with notice of a claim, as defined by the policy, within the

extended reporting period.

      And, the plain language of the policy does not extend coverage to potential

claims reported during the extended reporting period. Coverage is only available for

actual claims reported during that period. (R.2-42 Ex. A at 17.)

      AFFIRMED.1




      1
          Appellant’s Motion to Certify Questions to the Florida Supreme Court is DENIED.

                                               3